United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                        March 16, 2006

                                                             Charles R. Fulbruge III
                                                                     Clerk
                            No. 04-11179
                          Summary Calendar



                        MICHAEL C. WHITING,

                                                  Plaintiff-Appellant,

                                versus

             BETTY ALVARADO; BRIAN PIERCE; JAMES HOWARD;
               MIKE ROWLAND; TED MOORE; JULIE PACHECHO;
          THERESA HENDRICK; FRANK POHLMEIER; RUBY WARREN;
           HERMAN WESTON, JR.; KELLI WARD; JANIE COCKRELL;
                             DEBRA LILES,

                                                 Defendants-Appellees.


            Appeal from the United States District Court
                 for the Northern District of Texas
                            (2:03-CV-53)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Michael C. Whiting, Texas state prisoner # 670716, appeals,

pro se, dismissal of his 42 U.S.C. § 1983 complaint, presenting due

process   and   retaliation   claims     in   connection    with     prison

disciplinary proceedings.     Whiting paid the district court filing

fee and has paid the appellate filing fee. Whiting’s complaint was

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                   1
dismissed in part as frivolous under 42 U.S.C. § 1997e(c)(1); the

retaliation claims were dismissed for failure to effect timely

service pursuant to FED. R. CIV. P. 4(m).

     Dismissal of the due process claims was proper because Whiting

did not assert the deprivation of a constitutionally protected

liberty interest.   Sandin v. Conner, 515 U.S. 472, 484 (1995).     The

district court did not abuse its discretion in dismissing Whiting’s

retaliation claims against Pierce and Alvarado on the ground that

Whiting failed to timely serve them.    See FED. R. CIV. P. 4(m).

     Whiting seeks to appeal the denial of his motion for a

temporary restraining order. Such denial is not appealable.    In re

Lieb, 915 F.2d 180, 183 (5th Cir. 1990).

     Whiting’s motion to proceed in forma pauperis on appeal is

DENIED.

                                         AFFIRMED; MOTION DENIED




                                 2